DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 3/30/22 have been fully considered but they are not persuasive.
Regarding the Double Patenting rejections, Applicant’s arguments have been considered but are moot because of new grounds of rejection.
Regarding claim 1, Applicant argues that Okazawa, Yamauchi, and Nakajima do not teach “receiving a client certificate that is issued when information of the printing apparatus is registered in a print service from which the printing apparatus receives print data” (Remarks page 8). Examiner respectfully disagrees.
Specifically, Applicant argues Okazawa does not teach “information of the image forming apparatus 105 is registered in the printer server 103” (Remarks page 9) but Okazawa does teach “certificate information is registered in the authentication server 104” (Remarks page 9). Examiner respectfully disagrees. First, Examiner notes Okazawa was not cited to teach this specific limitation. Second, Okazawa teaches “the printer server 103 and the authentication server 104 may be physically different computers as shown in FIG. 1, or functions of both servers may be provided in the same computer (¶ 0028, Fig. 1). Thus, Okazawa teaches the information of the printing apparatus is registered in the print server.
Next, Applicant argues that Yamauchi does not teach “information of the printing device is registered in a print service (Remarks page 10). Examiner notes Yamauchi was not cited to teach this specific limitation but taught by Nakajima as shown below.
Lastly, Applicant argues that Nakajima does not teach “information of the MFP is registered in a print service” (Remarks page 10) and “a record is not registered until the digital certificate is issued (Remarks page 11). Examiner respectfully disagrees. First, Nakajima teaches “the service server apparatus 3, the authentication server apparatus 4, and the storage unit 5 may be provided on independent pieces of hardware or virtually integrated on a single piece of hardware” (¶ 0021 Fig. 1). Second, Nakajima teaches “in the device management apparatus 1 according to the present embodiment described above, provided that a user registers a device ID in advance, an operation, which is necessary to cause a digital certificate to be issued to a device to which the device ID is assigned, is only establishing connection from the device” (¶ 0040). Thus, Nakajima teaches receive a first client certificate of the printing apparatus issued by a certificate provider (MFP receives digital certificate; ¶¶ 0031-0035, Fig. 2 S101-S111) when information of the printing apparatus is registered in the print service (device ID registered in advanced; ¶ 0040).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9, and 10 of U.S. Patent No. 11163502 in view of Nakajima (US 2013/0227276) and Yamauchi (US 2007/0168658).
Claim
Application No. 16/936969
Claim
Patent No. 11163502 (hereinafter ‘502)
1, 2
1. A printing apparatus for printing print data received from a print service via the Internet, the printing apparatus comprising: 
one or more processors; and 
at least one memory coupled to the one or more processors and having stored thereon instructions, which when executed by the one or more processors, cause the printing apparatus to: 
receive a first client certificate of the printing apparatus issued by a certificate provider when information of the printing apparatus is registered in the print service;
transmit the first client certificate to the print service; 
receive the print data from the print service to which the first client certificate has been transmitted;
print the received data 
transmit a request for issuing a second client certificate, which is different from the first client certificate, to the certificate provider; and 
receive the second client certificate, which is different from the first client certificate. 


2. The printing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: in a case where the first client certificate is determined to be scheduled to be invalidated, notify information about updating the first client certificate.

3. The printing apparatus according to claim 1, wherein an expiration date of the second client certificate is later than an expiration date of the first client certificate.

4. The printing apparatus according to claim 1, wherein, in a case where processing for updating the first client certificate fails, the printing apparatus notifies a user of the failure.

5. The printing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: set whether the first client certificate is to be updated, by using either one of an update method based on a manual update instruction from a user and an update method automatically performed by the printing apparatus without requiring an instruction from the user.

7. The printing apparatus according to claim 5, wherein either one of the update method automatically performed and the second update method based on a manual update instruction is set based on a selection operation by the user.
1, 2, 5
1. A printing apparatus configured to execute printing in response to receiving print data from a print service configured to provide a service via the Internet, the printing apparatus comprising: one or more processors; and at least one memory coupled to the one or more processors and having stored therein instructions, which, when executed by the one or more processors, cause the printing apparatus to: obtain a client certificate for the printing apparatus, the client certificate being issued by the print service when the printing apparatus is registered by the print service in response to a request to register the printing apparatus transmitted to the print service; transmit the client certificate to the print service, receive the print data and execute printing; issue a notification for updating the client certificate in a case where it is determined that the client certificate is to expire based on an expiration date described in the client certificate; and update the client certificate based on a user instruction.  

2. The printing apparatus according to claim 1, further comprising a providing unit configured to provide an item for setting a notification method to be used by the notification unit, wherein the notification unit is configured to issue a notification for updating the client certificate by at least one or more notification methods based on a setting of the item provided by the providing unit.
  
5. The printing apparatus according to claim 2, wherein the notification unit is configured to issue a notification for updating the client certificate on a first screen to be displayed when a user logs into the printing apparatus, and wherein the providing unit is configured to provide a screen for receiving an instruction to update the client certificate in response to a user instruction received via the first screen.  


Regarding claim 1, ‘502 does not explicitly teach receive a first client certificate of the printing apparatus issued by a certificate provider when information of the printing apparatus is registered in the print service;
However, Nakajima teaches receive a first client certificate of the printing apparatus issued by a certificate provider (MFP receives digital certificate; ¶¶ 0031-0035, Fig. 2 S101-S111) when information of the printing apparatus is registered in the print service (device ID registered in advanced; ¶ 0040).
‘502 and Nakajima are in the same field of endeavor of printing apparatus that uses certificates. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing apparatus of ‘502 to receive a first client certificate as taught by Nakajima. The combination improves the operability of the printing apparatus by ensuring the certificate is correct.

Regarding claims 3-5 and 7, ‘502 does not explicitly teach the additional limitations of the dependent claims. However, Yamauchi teaches the additional limitations as shown below.

Claims 10 and 11 recite similar limitations as claim 1, thus arguments presented above are equally applicable to claims 10 and 11.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10761782 in view of Nakajima (US 2013/0227276) and Yamauchi (US 2007/0168658).
Claim
Application No. 16/936969
Claim
Patent No. 10761782
1
1. A printing apparatus for printing print data received from a print service via the Internet, the printing apparatus comprising: 
one or more processors; and 
at least one memory coupled to the one or more processors and having stored thereon instructions, which when executed by the one or more processors, cause the printing apparatus to: 
receive a first client certificate of the printing apparatus issued by a certificate provider when information of the printing apparatus is registered in the print service;
transmit the first client certificate to the print service; 
receive the print data from the print service to which the first client certificate has been transmitted;
print the received data 
transmit a request for issuing a second client certificate, which is different from the first client certificate, to the certificate provider; and 
receive the second client certificate, which is different from the first client certificate. 


1,5,8,9
1. A printing apparatus for performing printing upon reception of print data from a print service for providing a service via the Internet, the printing apparatus comprising: one or more processors; and at least one memory coupled to the one or more processors and having stored thereon instructions, which when executed by the one or more processors, cause the printing apparatus to: acquire a client certificate of the printing apparatus issued by the print service in accordance with registering the printing apparatus upon transmission of a request for registering the printing apparatus to the print service, and a user credential of a user who has issued an instruction for registering the printing apparatus; transmit the client certificate to the print service, receive the print data, and perform a printing process; based on an expiration date described in the client certificate, transmit an update request for updating the client certificate to the print service by using the user credential; and receive a client certificate newly issued in a case where the update request is transmitted and the user credential is successfully verified by the print service, and utilize the newly issued client certificate.

5. The printing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: set whether the client certificate is to be updated, by using either one of an update method based on a manual update instruction from the user and an update method automatically performed by the printing apparatus without requiring an instruction from the user.

8. The printing apparatus according to claim 5, wherein, in a case where the automatic update method fails, a content describing the manual update method is notified.

9. The printing apparatus according to claim 8, wherein the content describing the manual update method includes at least one of a link for having a first HyperText Markup Language (HTML) format screen for receiving a manual update instruction from the user provided from a function of a remote user interface (UI) of the printing apparatus, and a link for having a second HTML format screen for receiving a manual update instruction from the user provided from the print service.
2
The printing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: in a case where the first client certificate is determined to be scheduled to be invalidated, notify information about updating the first client certificate.
2
The printing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: in a case where the client certificate is determined to be scheduled to be invalidated in a case where the expiration date described in the client certificate expires, notify updating the client certificate, wherein, based on a manual update instruction from the user, the printing apparatus transmits a request for updating the client certificate to the print service.
3
The printing apparatus according to claim 1, wherein an expiration date of the second client certificate is later than an expiration date of the first client certificate.
3
The printing apparatus according to claim 1, wherein an expiration date of the newly issued client certificate is longer than the expiration date of the client certificate.
4
The printing apparatus according to claim 1, wherein, in a case where processing for updating the first client certificate fails, the printing apparatus notifies a user of the failure.
4
The printing apparatus according to claim 1, wherein, in a case where update processing fails, the printing apparatus notifies the user of the failure.
5
The printing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: set whether the first client certificate is to be updated, by using either one of an update method based on a manual update instruction from a user and an update method automatically performed by the printing apparatus without requiring an instruction from the user.
5
The printing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: set whether the client certificate is to be updated, by using either one of an update method based on a manual update instruction from the user and an update method automatically performed by the printing apparatus without requiring an instruction from the user.
6
The printing apparatus according to claim 5, wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: set a security policy for the printing apparatus, wherein, in a case where the security policy is set, either one of the update method automatically performed by the printing apparatus without requiring an instruction from the user and the second update method based on a manual update instruction is set based on a security level of the set security policy.
6
The printing apparatus according to claim 5, wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: set a security policy for the printing apparatus, wherein, in a case where the security policy is set, either one of the update method automatically performed and the update method based on a manual update instruction is set based on a security level of the set security policy.
7
The printing apparatus according to claim 5, wherein either one of the update method automatically performed and the second update method based on a manual update instruction is set based on a selection operation by the user.
7
The printing apparatus according to claim 5, wherein, based on the update method selected by the user, either one of the update method automatically performed and the update method based on a manual update instruction is set.
8
The printing apparatus according to claim 5, wherein, in a case where an update process based on the update method automatically performed by the printing apparatus without requiring an instruction from the user fails, a content describing the manual update method is notified.
8
The printing apparatus according to claim 5, wherein, in a case where the automatic update method fails, a content describing the manual update method is notified.
9
The printing apparatus according to claim 8, wherein the content describing the manual update method includes at least one of a link for having a first HyperText Markup Language (HTML) format screen for receiving a manual update instruction from the user provided from a function of a remote user interface (UI) of the printing apparatus, and a link for having a second HTML format screen for receiving a manual update instruction from the user provided from the print service.
9
The printing apparatus according to claim 8, wherein the content describing the manual update method includes at least one of a link for having a first HyperText Markup Language (HTML) format screen for receiving a manual update instruction from the user provided from a function of a remote user interface (UI) of the printing apparatus, and a link for having a second HTML format screen for receiving a manual update instruction from the user provided from the print service.
10

10

11

11



Regarding claims 1, 10, and 11, ‘782 does not explicitly teach receive a first client certificate of the printing apparatus issued by a certificate provider when information of the printing apparatus is registered in the print service;
However, Nakajima teaches receive a first client certificate of the printing apparatus issued by a certificate provider (MFP receives digital certificate; ¶¶ 0031-0035, Fig. 2 S101-S111) when information of the printing apparatus is registered in the print service (device ID registered in advanced; ¶ 0040).
‘782 and Nakajima are in the same field of endeavor of printing apparatus that uses certificates. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing apparatus of ‘782 to receive a first client certificate as taught by Nakajima. The combination improves the operability of the printing apparatus by ensuring the certificate is correct.

Claims 10 and 11 recite similar limitations as claim 1, thus arguments presented above are equally applicable to claims 10 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okazawa (US 2013/0057895) in view of Yamauchi (US 2007/0168658) and Nakajima (US 2013/0227276).

Regarding claim 1, Okazawa teaches a printing apparatus for printing print data received from a print service via the Internet, the printing apparatus comprising (image forming apparatus; ¶¶ 0028, Fig. 1 and ¶ 0032, Fig. 2): 
transmit the first client certificate to the print service (register certificate; ¶ 0032, Fig. 2 S207 and ¶ 0035, Fig. 3 S303); 
receive the print data from the print service to which the first client certificate has been transmitted (receive print processing request; ¶ 0032, Fig. 2 S210 and ¶ 0035, Fig. 3 S304);
print the received data (print processing; ¶ 0035 Fig. 3 S305); 
but does not explicitly teach one or more processors; and 
at least one memory coupled to the one or more processors and having stored thereon instructions, which when executed by the one or more processors, cause the printing apparatus to: 
receive a first client certificate of the printing apparatus issued by a certificate provider when information of the printing apparatus is registered in the print service;
transmit a request for issuing a second client certificate, which is different from the first client certificate, to the certificate provider; and 
receive the second client certificate, which is different from the first client certificate. 
However, Yamauchi teaches one or more processors (CPU 201; ¶ 0083, Fig. 2); and 
at least one memory coupled to the one or more processors and having stored thereon instructions, which when executed by the one or more processors, cause the printing apparatus to (HD 208; ¶¶ 0083-0084, Fig. 2): 
transmit a request for issuing a second client certificate, which is different from the first client certificate, to the certificate provider (request a renewed certificate for an expired certificate; ¶¶ 0093-0094, Figs. 4 and 5); and 
receive the second client certificate, which is different from the first client certificate (obtain renewed certificate for an expired certificate; ¶¶ 0093-0094, Figs. 4 and 5).
Okazawa and Yamauchi are in the same field of endeavor of printing apparatus that uses certificates. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing apparatus of Okazawa to include certificate updating means as taught by Yamauchi. The combination improves the operability of the printing apparatus by ensuring the certificate does not expire. 
Furthermore, Nakajima teaches receive a first client certificate of the printing apparatus issued by a certificate provider (MFP receives digital certificate; ¶¶ 0031-0035, Fig. 2 S101-S111) when information of the printing apparatus is registered in the print service (device ID registered in advanced; ¶ 0040).
Okazawa and Nakajima are in the same field of endeavor of printing apparatus that uses certificates. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing apparatus of Okazawa to include certificate acquiring means as taught by Nakajima. The combination improves the operability of the printing apparatus by allowing remote and secure acquisition of the certificate.

Regarding claim 2, Okazawa in view of Yamauchi and Nakajima teach the printing apparatus according to claim 1, but Okazawa does not explicitly teach wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: in a case where the first client certificate is determined to be scheduled to be invalidated, notify information about updating the first client certificate.
However, Yamauchi teaches wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: in a case where the first client certificate is determined to be scheduled to be invalidated (certificate is revoked for expiration; ¶ 0094, Fig. 4 and ¶ 0102), notify information about updating the first client certificate (notify administrator; ¶¶ 0137-0138, Figs. 8A-8B).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 3, Okazawa in view of Yamauchi and Nakajima teach the printing apparatus according to claim 1, but Okazawa does not explicitly teach wherein an expiration date of the second client certificate is later than an expiration date of the first client certificate.
However, Yamauchi teaches wherein an expiration date of the second client certificate is later than an expiration date of the first client certificate (renewed certificate; ¶ 0094).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 4, Okazawa in view of Yamauchi and Nakajima teach the printing apparatus according to claim 1, but Okazawa does not explicitly teach wherein, in a case where processing for updating the first client certificate fails, the printing apparatus notifies a user of the failure.
However, Yamauchi teaches wherein, in a case where processing for updating the first client certificate fails, the printing apparatus notifies a user of the failure (administrator notified of error; ¶¶ 0137-0138, Figs. 8A-8B).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 5, Okazawa in view of Yamauchi and Nakajima teach the printing apparatus according to claim 1, but Okazawa does not explicitly teach wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: set whether the first client certificate is to be updated, by using either one of an update method automatically performed by the printing apparatus without requiring an instruction from a user and a second update method based on a manual update instruction from a user.
However, Yamauchi teaches wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: set whether the first client certificate is to be updated, by using either one of an update method automatically performed by the printing apparatus without requiring an instruction from a user and a second update method based on a manual update instruction from a user (operating modes; ¶ 0143).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 7, Okazawa in view of Yamauchi and Nakajima teach the printing apparatus according to claim 5, but Okazawa does not explicitly teach wherein either one of the update method automatically performed and the second update method based on a manual update instruction is set based on a selection operation by the user.
However, Yamauchi teaches wherein either one of the update method automatically performed and the second update method based on a manual update instruction is set based on a selection operation by the user (operating modes configured by administrator; ¶ 0143).
The motivation applied in claim 1 is incorporated herein.

Claim 10 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 10.

Claim 11 recites a non-transitory computer-readable storage medium storing a program for a printing apparatus (¶ 0059, Okazawa) similar to the printing apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugano (US 2012/0233458) teaches an information processing apparatus that uses digital certificates.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672